Exhibit 10(ww)

ARCONIC INC.

TERMS AND CONDITIONS FOR DEFERRED FEE RESTRICTED SHARE UNITS

DIRECTOR AWARDS

Effective November 30, 2016

These terms and conditions, including Appendices A and B attached hereto,
(jointly, the “Award Terms”) are authorized by the Board of Directors. They are
deemed to be incorporated into and form a part of every Award of Restricted
Share Units issued to a Director in lieu of Fees (as defined in the Arconic Inc.
Amended and Restated Deferred Fee Plan for Directors) on or after November 30,
2016 under the 2013 Arconic Stock Incentive Plan, as amended and restated and as
may be further amended from time to time (the “Plan”).

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1. This Award of Restricted Share Units is granted in lieu of Fees pursuant to
the Participant’s election under the Arconic Inc. Amended and Restated Deferred
Fee Plan for Directors (the “Deferred Fee Plan”). In accordance with the
Deferred Fee Plan, the number of Shares subject to this Award has been
determined by dividing the dollar amount of the Fees subject to the Director’s
election by the fair market value of a Share on the date(s) that such Fees (or
any installment thereof) would otherwise have been paid in cash to the
Participant, rounded down to the nearest number of whole Shares; any remaining
amount representing the value of a fractional Share will be paid in cash to the
Participant as soon as practicable following the grant date of this Award, but
in any event by no later than March 15th of the year following the year in which
the relevant Fees were earned. Restricted Share Units are subject to the
provisions of the Plan and the provisions of the Award Terms. If the Plan and
the Award Terms are inconsistent, the provisions of the Plan will govern.
Interpretations of the Plan and the Award Terms by the Board are binding on the
Participant and the Company. A Restricted Share Unit is an undertaking by the
Company to issue the number of Shares indicated in the Participant’s account at
Merrill Lynch’s OnLine® website www.benefits.ml.com, subject to the fulfillment
of certain conditions, except to the extent otherwise provided in the Plan or
herein. A Participant has no voting rights or rights to receive dividends on
Restricted Share Units, but the Board of Directors may authorize that dividend
equivalents be accrued on Restricted Share Units. Any dividend equivalents on
Restricted Share Units will be paid in the same manner and at the same time as
the Restricted Share Units to which they relate, as set forth in paragraph 3
below.

Vesting and Payment

2. Vesting. A Restricted Share Unit granted in lieu of Fees pursuant to the
Participant’s election under the Deferred Fee Plan (a “Deferred Fee RSU Award”
as defined in the Deferred Fee Plan) is 100% vested on the grant date.

3. Payment. A Participant will receive one Share upon payment of each Restricted
Share Unit. Payment of Restricted Share Units is governed by the Deferred Fee
Plan. Except as otherwise set forth in the Deferred Fee Plan, payment of
Restricted Share Units will occur upon the earlier of the Participant’s
“separation from service” (as defined in Section 409A of the Code and the
Treasury Regulations thereunder) and the Participant’s death, within the payment
periods specified in the Deferred Fee Plan. In accordance with the deferral
election provisions of the Deferred Fee Plan, the Participant may elect to
receive payment of his or her Restricted Share Units in either a single lump sum
or in up to ten (10) annual installments, except as otherwise required or
recommended due to applicable local law or set forth in the Deferred Fee Plan.
In the absence of such election by the Participant, a Restricted Share Unit will
be paid in a single lump sum.

Taxes

4. The Participant acknowledges that the Participant will consult with his or
her personal tax advisor regarding any income tax, social security contributions
or other tax-related items (“Taxes”) that arise in connection with the
Restricted Share Units. The Participant is relying solely on such advisor and is
not relying in any part on any

 

1



--------------------------------------------------------------------------------

statement or representation of the Company or any of its agents. The Company
shall not be responsible for withholding any applicable Taxes, unless required
by applicable law. The Company may take such action as it deems appropriate to
ensure that all Taxes, which are the Participant’s sole and absolute
responsibility, are withheld or collected from the Participant, if and to the
extent required by applicable law. In this regard, the Company will have the
power and the right to require the Participant to remit to the Company, the
amount necessary to satisfy federal, state and local taxes, U.S. or non-U.S.,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Restricted Share Units. Notwithstanding the
foregoing, unless otherwise determined by the Board, any obligation to withhold
Taxes will be met by the Company by withholding from the Shares to be issued
upon payment of the Restricted Share Unit that number of Shares with a fair
market value on the payment date equal to the Taxes required to be withheld at
the minimum required rates or, to the extent permitted under applicable
accounting principles, at up to the maximum individual tax rate for the
applicable tax jurisdiction.

Beneficiaries

5. If permitted by the Company, the Participant will be entitled to designate
one or more beneficiaries to receive all Restricted Share Units at the time of
death of the Participant. All beneficiary designations will be on beneficiary
designation forms approved for the Plan. Copies of the form are available from
the Communications Center on Merrill Lynch’s OnLine® website
www.benefits.ml.com.

6. Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch’s OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.

7. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

8. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.

9. Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units. Unless otherwise indicated, all such
beneficiaries will have an equal, undivided interest in all such Restricted
Share Units.

10. Should a beneficiary die after the Participant but before the Restricted
Share Unit is paid, such beneficiary’s rights and interest in the Award will be
transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as “children,” “grandchildren” etc.) will be deemed to
refer to the members of the class living at the time of the Participant’s death,
and all members of the class will be deemed to take “per capita.”

11. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Restricted Share Units that have not been
paid at the time of death of the Participant will be paid to the Participant’s
legal heirs pursuant to the Participant’s last will and testament or by the laws
of descent and distribution.

Adjustments

12. In the event of an Equity Restructuring, the Board will equitably adjust the
Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The

 

2



--------------------------------------------------------------------------------

adjustments provided under this paragraph 12 will be nondiscretionary and final
and binding on all interested parties, including the affected Participant and
the Company; provided that the Board will determine whether an adjustment is
equitable.

Miscellaneous Provisions

13. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Terms, no Shares issuable upon payment of the
Restricted Share Units, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.

14. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Unit shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.

15. Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.

16. Severability and Judicial Modification. If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.

17. Successors. The Award Terms shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.

18. Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or providing services outside the United States, the
Restricted Share Unit shall be subject to the additional terms and conditions
set forth in Appendix A to the Award Terms and to any special terms and
conditions for the Participant’s country set forth in Appendix B to the Award
Terms. Moreover, if the Participant relocates outside the United States or
relocates between the countries included in Appendix B, subject to compliance
with Section 409A of the Code, the additional terms and conditions set forth in
Appendix A and the special terms and conditions for such country set forth in
Appendix B will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendices constitute part of the Award
Terms.

19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Share Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

20. Compliance with Code Section 409A. It is intended that the Restricted Share
Unit granted pursuant to the Award Terms be compliant with Section 409A of the
Code and the Award Terms shall be interpreted, construed and operated to reflect
this intent. Notwithstanding the foregoing, the Award Terms and the Plan may be
amended at any

 

3



--------------------------------------------------------------------------------

time, without the consent of any party, to the extent necessary or desirable to
satisfy any of the requirements under Section 409A of the Code, but the Company
shall not be under any obligation to make any such amendment. Further, the
Company and its Subsidiaries do not make any representation to the Participant
that the Restricted Share Unit granted pursuant to the Award Terms satisfies the
requirements of Section 409A of the Code, and the Company and its Subsidiaries
will have no liability or other obligation to indemnify or hold harmless the
Participant or any other party for any tax, additional tax, interest or
penalties that the Participant or any other party may incur in the event that
any provision of the Award Terms or any amendment or modification thereof or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A of the Code.

21. Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.

22. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

23. Governing Law and Venue. As stated in the Plan, the Restricted Share Unit
and the provisions of the Award Terms and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of New York, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share Unit
will be exclusively in the courts in the State of New York, County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist).

24. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

25. Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.

Acceptance of Award

26. In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Restricted Share Unit by notifying the
Company within 30 days of the grant date that he or she does not accept the
Restricted Share Unit. The Participant’s acceptance of the Restricted Share Unit
constitutes the Participant’s acceptance of and agreement with the Award Terms.
Notwithstanding the foregoing, if required by the Company, the Participant will
provide a signed copy of the Award Terms in such manner and within such
timeframe as may be requested by the Company. The Company has no obligation to
issue Shares to the Participant if the Participant does not accept the
Restricted Share Unit.

 

4



--------------------------------------------------------------------------------

APPENDIX A

TO THE ARCONIC INC.

2013 Stock Incentive Plan

Terms and Conditions for Restricted Share Units

For Non-U.S. Participants

This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Restricted Share Units if the Participant resides
and/or provides services outside of the United States. Capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and the Terms and Conditions for Restricted Share Units (the “Terms and
Conditions”).

A. Termination. This provision supplements paragraph 3 of the Terms and
Conditions.

The Company will determine when the Participant is no longer providing services
for purposes of the Restricted Share Units (including whether the Participant
may still be considered to be providing services while on a leave of absence).

B. Responsibility for Taxes. This provision supplements paragraph 4 of the Terms
and Conditions.

The Participant acknowledges that, regardless of any action taken by the Company
or any Subsidiary, the ultimate liability for all Taxes is and remains the
Participant’s responsibility and may exceed any amount actually withheld by the
Company or any Subsidiary. The Participant further acknowledges that the Company
(a) makes no representations or undertakings regarding the treatment of any
Taxes in connection with any aspect of these Restricted Shares Units, including,
but not limited to, the grant, vesting or payment of Restricted Shares Units,
the subsequent sale of Shares acquired pursuant to the Restricted Share Unit and
the receipt of any dividends or dividend equivalents; and (b) does not commit to
and is under no obligation to structure the terms of the Restricted Share Units
or any aspect of the Restricted Share Units to reduce or eliminate the
Participant’s liability for Taxes or achieve any particular tax result. The
Participant shall not make any claim against the Company or any Subsidiary, or
their respective board, officers or employees related to Taxes arising from this
Award. Furthermore, if the Participant has become subject to Taxes in more than
one jurisdiction, the Participant acknowledges that the Company or a Subsidiary
may be required to withhold or account for Taxes in more than one jurisdiction.

The Participant shall pay to the Company or any Subsidiary any amount of Taxes
that the Company or any Subsidiary may be required to withhold or account for as
a result of the Participant’s participation in the Plan that cannot be satisfied
by the means described in paragraph 4 of the Terms and Conditions. The Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Taxes.

C. Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in these Award Terms and any other
grant materials for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and this Award.

The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number,
nationality, any shares of stock held in the Company, details of all Restricted
Share Units or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan
and this Award.

The Participant understands that Data will be transferred to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, a Delaware corporation with its principal
place of business in New York, New York (“Merrill Lynch”), and to and Hewitt
Associates, a Delaware corporation with its principal place of business in
Lincolnshire, Illinois (“Hewitt”), which are assisting the Company with the
implementation, administration and management of the Plan and this Award. The
Participant understands that the recipients of Data are located in

 

A-1



--------------------------------------------------------------------------------

the United States, and that the recipients’ country may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any other potential recipients of Data by contacting the Company. The
Participant authorizes the Company, Merrill Lynch, Hewitt and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan and this Award to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan and this Award. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan and this Award. The Participant
understands that the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s service as a
Director will not be affected; the only consequence of refusing or withdrawing
the Participant’s consent is that the Company would not be able to grant this
Award of Restricted Share Units or other Awards to the Participant or administer
or maintain such Awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Company.

D. Language. If the Participant has received these Award Terms, or any other
document related to this Award of Restricted Share Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

E. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by applicable laws in his or her country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should consult his or her personal advisor on this matter.

F. Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

TO THE ARCONIC INC.

2013 Stock Incentive Plan

Terms and Conditions for Restricted Share Units

For Non-U.S. Participants

Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Restricted Share Units (the
“Terms and Conditions”).

Terms and Conditions

This Appendix B includes special terms and conditions that govern the Restricted
Share Units if the Participant resides and/or provides services in one of the
countries listed below.

If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or providing, or if the
Participant transfers to another country after the grant of Restricted Share
Units or is considered a resident of another country for local law purposes, the
Board shall, in its discretion, determine to what extent the special terms and
conditions contained herein shall be applicable to the Participant.

Notifications

This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant receives Shares or sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently provides services and/or resides, or
if the Participant transfers to another country after the grant of the
Restricted Share Unit, or is considered a resident of another country for local
law purposes, the information contained herein may not be applicable to the
Participant in the same manner.

INDIA

Notifications

Exchange Control Information.

Any proceeds the Participant may receive from the sale of Shares or dividends
paid with respect to such Shares must be repatriated to India according to India
exchange control requirements. In the case of proceeds from the sale of Shares,
such repatriation must occur within 90 days of receipt and in the case of
dividends, such repatriation must occur within 180 days of receipt. The
Participant should obtain a foreign inward remittance certificate (“FIRC”) from
the bank where he or she deposits the proceeds in India as evidence of his or
her compliance with the above repatriation requirements and the Participant
agrees to submit a copy of the FIRC to the Reserve Bank of India, if requested.

 

B-1



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information.

If the Participant is an Indian resident he or she is required to declare the
following items in his or her annual tax return: (i) any foreign assets held
(including Shares acquired under the Plan), and (ii) any foreign bank accounts
for which the Participant has signing authority. It is the Participant’s
responsibility to comply with applicable foreign laws in India and the
Participant should consult with his or her personal tax advisor to ensure that
the Participant is properly reporting his or her foreign assets and bank
accounts.

UNITED KINGDOM

There are no country-specific provisions.

 

B-2